Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2018

                                      No. 04-18-00065-CV

                         IN THE INTEREST OF A.G-V., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02802
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
         This is an accelerated appeal from a trial court’s order terminating appellant mother’s and
appellant father’s parental rights. Appellant mother, who is pro se on appeal, has filed her
second motion for extension of time to file her brief. After we granted appellant mother an
initial ten-day extension, her brief is due April 2, 2018. She has now requested an additional ten
days from that date in which to file her brief. After review, we GRANT appellant mother’s
motion and ORDER her to file her brief in this court on or before April 12, 2018.

          We order the clerk of this court to serve a copy of this order on appellant mother and
all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court